(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)
 
EXHIBIT 10.51


RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), is entered into on
_________________, 2010 (the “Grant Date”), between CPI Corp., a Delaware
corporation (the “Company”), and _________________ (the “Employee”).
 
RECITALS
 
    WHEREAS, the Company believes it to be in the best interests of the Company,
its subsidiaries and its stockholders for key employees of the Company and its
Subsidiaries to obtain or increase their stock ownership interest in the
Company, thereby attracting, retaining and rewarding such employees and
strengthening the mutuality of interest between such employees and the Company’s
stockholders; and
 
    WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has approved an award of restricted shares of common stock of
the Company to the Employee, subject to the terms, conditions and restrictions
set out in this Agreement and in the CPI Corp. Omnibus Incentive Plan, as
approved by the Company’s shareholders on July 17, 2008 (the “Plan”);
 
    NOW, THEREFORE, in consideration of the mutual promises contained herein,
and intending to be legally bound hereby, the parties hereto agree as follows:
 
    1. Award of Shares; Deliveries.
 
(a) As of the Grant Date, the Company hereby grants to the Employee an award of
_______ shares of common stock of the Company, par value $.40 per share
(collectively, the “Restricted Shares”), upon the terms and conditions set forth
in this Agreement and in the Plan.
 
(b) Concurrently with the execution of this Agreement:
 
(i) the Company shall deliver to the Employee a copy of a share certificate or
certificates representing the Restricted Shares which shall contain the
legend(s) set forth in Section 5 hereof; and
 
(ii) the Employee shall deliver to the Company a duly signed stock power,
endorsed in blank, relating to the Restricted Shares; or
 
(iii) in lieu of the foregoing, the Company may use the book entry method with
its transfer agent to handle the awarding of the Restricted Shares.
 
(c)           If the Employee shall elect to file a Section 83(b) election with
respect to the Restricted Shares, the Employee shall deliver to the Company a
copy of a duly executed Section 83(b) election not later than 30 days following
the Grant Date.
 
    2. Representations and Acknowledgements of Employee.  The Employee hereby:
 
 
 
1
 
 
             (i) acknowledges and accepts the Restricted Shares described in
Section 1;
 
                                                 (ii) represents that he is
acquiring the Restricted Shares for investment and not with a view to or for
resale or distribution thereof;
 
                                                 (iii)  agrees and acknowledges
that the Restricted Shares are issued pursuant to, and subject to the terms and
conditions set forth in, the Plan;
 
             (iv)  agrees that the Restricted Shares will be held by Employee
and his successors and assigns subject to all of the restrictions, terms and
conditions   contained in this Agreement, and that the Restricted Shares will be
disposed of only in accordance with the terms of this Agreement; and
 
             (v) agrees to satisfy the withholding tax requirements set out in
Section 9 hereof.
 
    3. Restrictions.  The Restricted Shares are subject to the Transfer
Restrictions and Forfeiture Restrictions set forth in Sections 3(a) and 3(b)
below (collectively, the “Restrictions”).  The restrictions set out in Section
3(a) are hereinafter referred to in this Agreement as the “Transfer
Restrictions,” and the restrictions set out in Section 3(b) are hereinafter
referred to in this Agreement as the “Forfeiture Restrictions.”
 
(a) Transfer Restrictions.  Except as otherwise permitted under this Agreement,
Employee agrees not to sell, transfer, assign, give, pledge, or otherwise
dispose of or encumber any part or all of the Restricted Shares, whether
voluntarily, by operation of law, or otherwise, prior to the lapse of the
Transfer Restrictions thereon pursuant to Section 4 hereof.  Any attempted
transfer of all or any portion of the Restricted Shares that remain subject to
the Transfer Restrictions shall be considered null and void and the Employee
shall continue to be bound by all of the terms and provisions hereof.
 
(b) Forfeiture Restrictions.  Subject to Section 4(b) hereof, upon Employee’s
Termination of Service prior to February 1, 2014, for any reason other than the
Employee’s death, Disability, or Retirement, all of the Restricted Shares that
have not yet become Vested Shares (as defined below) at the effective time of
such Termination of Service (as determined after taking into account Section 4
hereof), shall be returned to and canceled by the Company and shall be deemed to
have been forfeited by Employee.  The Company will not be obligated to pay
Employee any consideration whatsoever for any forfeited Restricted
Shares.  Subject to Section 1(b)(iii), in the event of Employee’s Termination of
Service prior to February 1, 2014, for any reason other than Employee’s death,
Disability or Retirement, the Employee shall promptly deliver to the Company the
certificates representing the Restricted Shares, together with any documents
requested by the Company necessary to effectuate such transfer.
 
    4. Lapse of Restrictions.
 
(a) Subject to Section 4(b) below, the Restrictions shall lapse as follows:
 
 
2
 
 
Cumulative Vested Percentage                         Vesting Date
 
25%                                                      February 5, 2011
50%                                                      February 4, 2012
75%                                                      February 2, 2013
100%                                                    February 1, 2014
 
provided that the Employee remains in the continuous employment of the Company
or one of its Subsidiaries as of each such Vesting Date.  In the event of
Employee’s Termination of Service prior to February 1, 2014, no further vesting
(pro rata or otherwise) shall occur from and after the effective date of such
Termination of Service.
 
(b) Notwithstanding Section 4(a), the Restrictions shall lapse as to any
Restricted Shares then held by the Employee on the first to occur of (i) the
effective date of a Change of Control of the Company or (ii) the date of
Employee’s Termination of Service as a result of death, Disability or
Retirement.
 
(c) To the extent the Restrictions shall have lapsed under Section 4(a) or
Section 4(b) with respect to any Restricted Shares, those shares (“Vested
Shares”) will, from and after the applicable vesting date, thereafter be free of
the Restrictions set forth in Section 3 hereof.
 
(d) If any of the Restricted Shares vest upon the death of the Employee, they
shall be registered in the name of the estate of the Employee except that, to
the extent permitted by the Committee, if the Company shall have theretofore
received in writing a beneficiary designation, the Shares shall be registered in
the name of the Employee’s designated beneficiary.
 
(e) For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Change of Control ” shall mean a change in control of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”) or would have been
required to be so reported but for the fact that such event had been “previously
reported” as that term is defined in Rule 12b-2 of Regulation 12B of the
Exchange Act unless the transactions that give rise to the Change of Control are
approved or ratified by a majority of the members of the Incumbent Board who are
not participants in the Plan; provided that, without limitation, notwithstanding
anything herein to the contrary, a Change of Control shall be deemed to have
occurred if (i) any Person is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 40% of the combined voting power of the Company’s
then outstanding securities ordinarily (apart from rights accruing under special
circumstances) having the right to vote at elections of directors (“Voting
Securities”), (ii) individuals who constitute the Incumbent Board cease for any
reason to constitute at least a majority thereof, or (iii) the stockholders of
the Company approve a reorganization, merger or consolidation with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged or
consolidated corporation’s then outstanding voting securities, or a liquidation
or dissolution of the Company or of the sale of all or substantially all of the
assets of the Company.  
 
 
3
 
 
“Disability” shall have the same meaning as set forth in the Plan.
 
“Incumbent Board” shall mean the individuals who constitute the Board on the
Grant Date; provided that any person becoming a director subsequent to the Grant
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall, for purposes of this
Agreement, be deemed a member of the Incumbent Board.
 
“Person” shall mean and include any individual, corporation, partnership,
group, association or other “person,” as such term is used in Section 14(d) of
the Exchange Act, other than the Company or any employee benefit plan(s)
sponsored or maintained by the Company. 
 
“Retirement” shall mean Executive’s voluntary Termination of Service on or after
attainment of age 65.
 
    5. Restrictive Legends.  Subject to Section 1(b)(iii) of this Agreement,
Employee will be issued a stock certificate in respect of the Restricted Shares,
which certificate will be registered in the Employee’s name and may bear such
legend(s) as may be required or necessary to comply with the Securities Act of
1933, as amended, and any applicable state securities laws.  Any certificate or
certificates relating to the Restricted Shares shall also be inscribed with a
legend evidencing the Restrictions.
 
    6. Custody.  Subject to Section 1(b)(iii), all certificates representing the
Restricted Shares shall be deposited, together with stock powers executed by
Employee, in proper form for transfer, with the Company.  The Company is hereby
authorized to cause the transfer to come into its name of all certificates
representing the Restricted Shares which are forfeited to the Company pursuant
to Section 3(b) hereof.
 

 
4
 
 



    7. Voting and Dividends; Adjustments.  Subject to the Restrictions and the
limitations imposed by this Section 7, Employee shall have all of the rights of
a shareholder of the Company with respect to the Restricted Shares, including
the right to vote the Restricted Shares and to receive dividends thereon.  Stock
dividends and shares, if any, issued as a result of any stock-split,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or any similar change affecting the capital stock of the
Company, which has occurred after the date hereof, issued with respect to the
Restricted Shares shall be treated as additional Restricted Shares and shall be
subject to the same Restrictions and other terms and conditions that apply with
respect to, and shall vest or be forfeited at the same time as, the Restricted
Shares with respect to which such stock dividends or shares are issued.
 
    8. No Right to Continued Employment.  Nothing in this Agreement shall confer
upon the Employee any right to continue in the employment of the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary which are expressly reserved, to discharge the
Employee except as may otherwise be provided in a separate agreement between the
Employee and the Company or any Subsidiary, as the case may be.
 
    9. Withholding Taxes.
 
(a) The award of Restricted Shares to the Employee pursuant to this Agreement,
and the lapse of the Restrictions on the Restricted Shares, are expressly
conditioned on all applicable federal, state or local withholding taxes having
been timely paid by Employee pursuant to a direct payment of cash or other
readily available funds to the Company.  If the Employee shall have elected to
file a Section 83(b) election with respect to the award of Restricted Shares
hereunder, the Employee shall provide the Company with a direct payment of cash
or other immediately available funds in an amount equal to all applicable
withholding taxes not later than 30 days after the Grant Date.  The amount of
withholding taxes the Employee is obligated to pay to the Company shall be the
minimum amount of taxes required by law to be withheld by the Company in
connection with the Employee’s taxable compensation event resulting from the
Restricted Shares.
 
(b) Employee shall have the right to satisfy all or any portion of his or her
obligations under Section 9(a) by electing to have the Company withhold from
delivery that number of Restricted Shares having an aggregate Fair Market Value
equal to that portion of Employee’s withholding taxes Employee elects to satisfy
by relinquishing Restricted Shares.  For purposes of this Agreement, the Fair
Market Value of any Restricted Shares withheld by the Company under this Section
9(b) shall be measured as of the date of the applicable taxable event resulting
in any such withholding tax obligation, as determined pursuant to the Plan.
 
(c) Employee acknowledges that, in the event Employee does not make a Section
83(b) election with respect to the award of Restricted Shares hereunder, that
any dividends paid with respect to any Restricted Shares shall be treated as
compensation income for tax purposes and shall be subject to applicable
withholding taxes.  Employee further authorizes the Company or the appropriate
Subsidiary to withhold such taxes from Employee’s base salary or other cash
compensation.
 
 
5
 
 
    10. Entire Agreement.
 
(a) This Agreement shall constitute the entire agreement between the parties
with respect to the subject matter hereof.  Any term or provision of this
Agreement may be waived at any time by the party which is entitled to the
benefits thereof, and any term or provision of this Agreement may be amended or
supplemented at any time by the mutual consent of the parties hereto, except
that any waiver of any term or condition, or any amendment, of this Agreement
must be in writing.
 
(b) This Agreement shall not affect in any way the right or power of the Company
or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other securities with preference ahead
of or convertible into, or otherwise affecting the Restricted Shares or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business, or any other
act or proceeding, whether of a similar character or otherwise.
 
(c) In the event that any term or provision of this Agreement shall be finally
determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, (i) by or
before that authority of the remaining terms and provisions of this Agreement,
which shall be enforced as if the unenforceable term or provision were deleted,
or (ii) by or before any other authority of any of the terms and provisions of
this Agreement.
 
(d) Capitalized terms not otherwise defined in this Agreement shall have the
meaning set forth in the Plan.
 
    11. Governing Law.  The laws of the State of Missouri shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflict of
laws.
 
    12. Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the successors, assigns and heirs of the respective parties.
 
    13. Notices.  All notices and other communications required or permitted
under this Agreement shall be written and shall be delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices at 1706 Washington Avenue, St. Louis, MO 63103 attention: Chief
Financial Officer, and if to the Employee or its successor, to the address last
furnished by the Employee to the Company.  Each notice and communication shall
be deemed to have been given when received by the Company or the Employee.
 
    14. No Waiver.  The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
 
 
6
 
 
    15. Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.  The
masculine pronoun shall include the feminine and neuter and the singular shall
include the plural, when the context so indicates.
 
[Signature page follows]
 

 
7
 
 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
CPI CORP.
 


By:___________________________
Its:___________________________






The undersigned Employee hereby accepts, and agrees to, all terms and provisions
of the foregoing Agreement.






________________________________



 
8
 
 
